Title: To Thomas Jefferson from George Jefferson, 14 January 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 14th Janr. 1802
          
          I have to day received of the Treasurer of the James River Company $.198., being a dividend of 3 ⅌ Cent on Mr. Short’s 33 shares, the directors having lately determined to make now, and to continue such a dividend half yearly, so long as the tolls will justify it, & likewise enable them to continue improving the bed of the River with about 15 or 20 hands.
          By going on in this way they calculate upon compleating the bed of the river in about 2 or 3 years, and then, judging from their last years receipts, they expect to make dividends of about 10 ⅌ Cent ⅌ annum until they are compelled to make the Canal communicate with tide water.
          Of the receipt of this money be pleased to inform Mr. Barnes to whose credit, as usual, we have placed it.
          I am Dear Sir, Your Very humble servt.
          
            Geo. Jefferson
          
        